Exhibit 10.6

 

PATENT AND TRADEMARK SECURITY AGREEMENT

 

This PATENT AND TRADEMARK SECURITY AGREEMENT dated as of the 18th day of June
2003, made by Photogen Technologies, Inc., a Nevada corporation, (the “Grantor”)
in favor of Oxford BioScience Partners IV L.P., a Delaware limited partnership,
MRNA Fund II L.P., a Delaware limited partnership,  and Mi3 L.P., a Delaware
limited partnership (the “Secured Parties”)..

 

WITNESSETH

 

WHEREAS, the Grantor has agreed to grant to the Secured Parties a security
interest in certain of its property and assets relating to the Product (as
defined below) to secure the performance of the obligations of the Grantor under
certain Revolving Convertible Senior Secured Promissory Notes in favor of each
of the Secured Parties in the aggregate original principal amount of up to
$4,160,000 (collectively, the “Convertible Notes”); and

 

NOW, THEREFORE, in consideration of the premises set forth above the Grantor
hereby agrees with the Secured Parties as follows:

 

TERMS

 


1.                                       DEFINED TERMS.  THE TERMS SET FORTH
BELOW HAVE THE FOLLOWING MEANINGS:


 

“Code” means the Uniform Commercial Code as from time to time in effect in the
Commonwealth of Massachusetts.

 

“Collateral” shall have the meaning assigned to it in Section 2 of this Patent
and Trademark Security Agreement.

 

“Event of Default” means:

 

(1)                                  the failure by the Grantor to perform in
any material respect any obligation of the Grantor under this Patent and
Trademark Security Agreement as and when required by this Patent and Trademark
Security Agreement; or

 

(2)                                  any representation or warranty made by the
Grantor pursuant to this Patent and Trademark Security Agreement is untrue in
any material respect when made; or

 

(3)                                  the failure by the Grantor to perform in
any material respect any obligation of the Grantor under the Security Agreement
as and when required by the Security Agreement; or

 

(4)                                  any representation or warranty made by the
Grantor pursuant to the Security Agreement is untrue in any material respect
when made; or

 

(5)                                  the security interests granted herein and
pursuant to the Security Agreement do not constitute for any reason a perfected
security interest in the Collateral covered thereby (other than as a result of a
failure to make the filings specified in Exhibit C, D and E of this Patent and
Trademark Security Agreement); or

 

1

--------------------------------------------------------------------------------


 

(6)                                  the Grantor shall file a petition under
bankruptcy, insolvency or debtor’s relief law or make an assignment for the
benefit of its creditors; or

 

(7)                                  a court of competent jurisdiction enters an
order or decree under any federal or state bankruptcy law that (X) is for relief
against the Grantor in an involuntary case brought with respect to the Grantor
in such court, (Y) appoints a custodian, receiver or other similar official for
all or substantially all the Grantor’s property or (Z) orders the liquidation of
the Grantor, and the order or decree remains unstayed and in effect for 60 days;
or

 

(8)                                  any representation or warranty made by the
Grantor pursuant to the Convertible Notes is untrue in any material respect when
made; or

 

(9)                                  failure of the Grantor to pay any
Obligation when due or to perform in any material respect any other obligation
of the Grantor under the Convertible Notes as and when required by the
Convertible Notes; or

 

(10)                            the loss or suspension of the Food and Drug
Administration approval relating to the Product; or

 

(11)                            the Grantor shall fail to pay when due (after
the expiration of any cure period provided by agreements governing the
obligation) any principal of, premium or interest on or any amount payable in
respect of any borrowed money indebtedness; or

 

(12)                            the failure by the Grantor to perform in any
material respect any obligation of the Grantor under that certain Note made by
the Grantor in favor of the Secured Parties of even date herewith (the “Note”).

 

“General Intangibles” shall have the meaning ascribed such term under the Code.

 

“License Rights” shall mean any Grantor rights that were obtained through the
grant, by the Grantor, of rights to a third party under the Product Patents or
Product Trademarks.

 

“Lien” shall mean any lien, mortgage, security interest, chattel mortgage,
pledge or other encumbrance (statutory or otherwise) of any kind securing
satisfaction or performance of an obligation, including any agreement to give
any of the foregoing, any conditional sales or other title retention agreement,
any lease in the nature thereof, and the filing of or the agreement to give any
financing statement under the Code of any jurisdiction or similar evidence of
any encumbrance, whether within or outside the United States.

 

“Obligations” shall mean:

 

(1)                                  all obligations and liabilities to the
Secured Parties, whether now existing or hereafter arising, under the
Convertible Notes, the Security Agreement, this Patent and Trademark Security
Agreement and/or any document or agreement related to any of the foregoing and
the due performance and compliance with the terms of the Security Agreement,
this Patent and Trademark Security Agreement and/or any document or agreement
related to any of the foregoing;

 

2

--------------------------------------------------------------------------------


 

(2)                                  any and all sums advanced by the Secured
Parties in order to preserve the Collateral or to preserve the Secured Parties’
security interest in the Collateral; and

 

(3)                                  in the event of any proceeding for the
collection or enforcement of any obligations or liabilities of the Grantor
referred to in the immediately preceding clauses (1) through (2) in accordance
with the terms of the Convertible Notes, the Security Agreement, this Patent and
Trademark Security Agreement and/or any document or agreement related to the
foregoing, the expenses of re-taking, holding, preparing for sale, selling or
otherwise disposing of or realizing on the Collateral, or of any other exercise
by the Secured Parties of their rights hereunder, together with reasonable
attorneys’ fees and court costs.

 

“Patent and Trademark Security Agreement” means this Patent and Trademark
Security Agreement, including all amendments, supplements or modifications that
are agreed to in writing by the parties.

 

“Proceeds” shall have the meaning assigned to such term under the Code.

 

“Product” means Imagent®, a sterile, non-pyrogenic white powder with a diluted
perflexane headspace that, after reconstitution into a suspension of
microspheres, is used for contrast enhancement during the indicated ultrasound
imaging procedures and is indicated for use in patients with suboptimal
echocardiograms to opacify the left ventricular chamber and to improve the
delineation of the left ventricular endocardial border.

 

“Product Patent(s)” means all letters patent of the United States and foreign
jurisdictions, including any and all extensions, reissues, re-extensions and
renewals thereof, that are now owned by the Grantor or are acquired by the
Grantor during the term of this Patent and Trademark Security Agreement, and are
necessary or beneficial for the use, development, manufacture, marketing, sale
or distribution of the Product, and all letters patent of the United States or
foreign jurisdictions that issue from Product Patent Applications, including,
but not limited to:

 

(1)                                  all letters patent of the United States
listed in Exhibit A hereto or added thereto by written agreement of the parties
during the term of this Patent and Trademark Security Agreement; and

 

(2)                                  all letters patent of the United States
that claim know-how that is now owned by the Grantor or that is acquired by the
Grantor during the term of this Patent and Trademark Security Agreement
(“Grantor Know-How”) and are necessary or beneficial for the use, development,
manufacture, marketing, sale or distribution of the Product in the Territory.

 

Provided, that the term Product Patent does not include claims under the Product
Patents that do not relate to the Product, are not necessary for the use,
development, manufacture, marketing, sale or distribution of the Product in the
Territory, and are, as a condition to the consummation of the transactions
contemplated by the Asset Purchase Agreement, licensed by Photogen to Alliance
pursuant to a license agreement of even date herewith.

 

“Product Patent Application(s)” means all applications for letters patent of the
United States or foreign jurisdictions, including any and all provisionals,
continuations,

 

3

--------------------------------------------------------------------------------


 

continuations-in-part and divisionals that claim inventions, discoveries or
technology that is now owned by the Grantor or is acquired by the Grantor during
the term of this Patent and Trademark Service Agreement, and are necessary or
beneficial for the use, development, manufacture, marketing, sale or
distribution of the Product, including, but not limited to:

 

(1)                                  all applications for United States letters
patent listed in Exhibit A hereto or added thereto by written agreement of the
parties during the term of this Patent and Trademark Agreement; and

 

(2)                                all applications for United States letters
patent that claim Grantor Know-How and are necessary or beneficial for the use,
development, manufacture, marketing, sale or distribution of the Product in the
Territory.

 

“Product Trademarks” means all United States and foreign jurisdiction
trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, service marks, logos and other source
or business identifiers of the Grantor that are now owned by the Grantor or are
acquired by the Grantor during the term of this Patent and Trademark Security
Agreement, whether currently in use or not, and are adopted solely for use in
conjunction with the sale of the Product in the Territory, including, without
limitation, those listed on Exhibit B and the goodwill associated therewith, all
registrations and recordings thereof.

 

“Product Trademark Applications” means all applications for registration of all
United States and foreign jurisdiction trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos and other source or business identifiers of the Grantor that are
now owned by the Grantor or are acquired by the Grantor during the term of this
Patent and Trademark Security Agreement, whether currently in use or not and
which will, upon registration thereof, be adopted solely for use in conjunction
with the sale of the Product in the Territory, including, without limitation,
those listed on Exhibit B.

 

“Security Agreement” means that certain Security Agreement, dated as of the date
hereof, between the Grantor and the Secured Parties.

 


2.                                       GRANT OF SECURITY INTEREST.  AS
COLLATERAL SECURITY FOR THE PROMPT AND COMPLETE PAYMENT AND PERFORMANCE WHEN DUE
OF THE OBLIGATIONS, THE GRANTOR HEREBY GRANTS TO THE SECURED PARTIES A
CONTINUING SECURITY INTEREST IN ALL OF THE FOLLOWING PROPERTY NOW OR HEREAFTER
OWNED BY THE GRANTOR, AND/OR IN WHICH THE GRANTOR HAS OR ACQUIRES, AT ANY TIME
DURING THE TERM OF THIS PATENT AND TRADEMARK SECURITY AGREEMENT, AN UNRESTRICTED
RIGHT, TITLE OR INTEREST:


 

All Product Patents and Product Patent Applications; all Product Trademarks
together with any good will of the business associated with the use of such
Product Trademarks; all License Rights and all Accounts (as defined in the
Code), contract rights and General Intangibles arising under or relating to said
License Rights and to the extent not otherwise included, all products and
proceeds of any and all of the foregoing (collectively, the “Collateral”).

 


3.                                       REPRESENTATIONS AND WARRANTIES.  THE
GRANTOR HEREBY REPRESENTS AND WARRANTS THAT:

 

4

--------------------------------------------------------------------------------


 


(A)                                  TITLE; NO OTHER LIENS.  EXCEPT FOR THE LIEN
GRANTED TO THE SECURED PARTIES PURSUANT TO THIS PATENT AND TRADEMARK SECURITY
AGREEMENT AND THE LIEN GRANTED TO THE SECURED PARTIES PURSUANT TO THE TERMS OF
THE SECURITY AGREEMENT AND THE GSW OWNERSHIP RIGHTS (AS DEFINED IN THE SECURITY
AGREEMENT), THE GRANTOR SOLELY OWNS EACH ITEM OF THE COLLATERAL FREE AND CLEAR
OF ANY AND ALL LIENS OR CLAIMS OF OTHERS.  NO SECURITY AGREEMENT, FINANCING
STATEMENT OR OTHER PUBLIC NOTICE WITH RESPECT TO ALL OR ANY PART OF THE
COLLATERAL IS ON FILE OR OF RECORD IN ANY PUBLIC OFFICE, EXCEPT SUCH AS MAY HAVE
BEEN FILED IN FAVOR OF THE SECURED PARTIES PURSUANT TO THIS PATENT AND TRADEMARK
SECURITY AGREEMENT OR THE SECURITY AGREEMENT.


 


(B)                                 PERFECTED LIENS.  THE LIENS GRANTED PURSUANT
TO THIS PATENT AND TRADEMARK SECURITY AGREEMENT WILL CONSTITUTE UPON THE
COMPLETION OF ALL THE FILINGS OR NOTICES LISTED IN EXHIBIT C HERETO, WHICH
EXHIBIT INCLUDES ALL UCC-1 FINANCING STATEMENTS TO BE FILED PURSUANT TO THE
TERMS OF THE SECURITY AGREEMENT, AND ALL REQUISITE FILINGS TO BE MADE WITH THE
U.S. PATENT AND TRADEMARK OFFICE IN THE FORM SUBSTANTIALLY SIMILAR TO THAT OF
EXHIBIT D AND EXHIBIT E, PERFECTED LIENS ON ALL COLLATERAL, WHICH ARE PRIOR TO
ALL OTHER LIENS ON SUCH COLLATERAL AND WHICH ARE ENFORCEABLE AS SUCH AGAINST ALL
CREDITORS OF THE GRANTOR.


 


(C)                                  CHIEF EXECUTIVE OFFICE.  THE GRANTOR’S
CHIEF EXECUTIVE OFFICE AND CHIEF PLACE OF BUSINESS IS LOCATED AT 140 UNION
SQUARE DRIVE, NEW HOPE, PA 18938.


 


(D)                                 AUTHORITY.  THE GRANTOR HAS FULL POWER,
AUTHORITY AND LEGAL RIGHT TO ENTER INTO THIS PATENT AND TRADEMARK SECURITY
AGREEMENT AND TO GRANT THE SECURED PARTIES THE LIEN ON THE COLLATERAL PURSUANT
TO THIS PATENT AND TRADEMARK SECURITY AGREEMENT.


 


(E)                                  DUE EXECUTION AND DELIVERY.  THIS PATENT
AND TRADEMARK SECURITY AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY THE
GRANTOR AND CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF THE GRANTOR
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.


 


(F)                                    NO VIOLATION.  THE EXECUTION, DELIVERY
AND PERFORMANCE OF THIS PATENT AND TRADEMARK SECURITY AGREEMENT WILL NOT VIOLATE
ANY PROVISION OF ANY APPLICABLE LAW OR REGULATION OR OF ANY ORDER, JUDGMENT,
WRIT, AWARD OR DECREE OF ANY COURT, ARBITRATOR OR GOVERNMENTAL AUTHORITY,
DOMESTIC OR FOREIGN, OR OF ANY SECURITIES ISSUED BY THE GRANTOR, OR OF ANY
MORTGAGE, INDENTURE, LEASE, CONTRACT OR OTHER AGREEMENT, INSTRUMENT OR
UNDERTAKING TO WHICH THE GRANTOR IS A PARTY OR WHICH PURPORTS TO BE BINDING UPON
THE GRANTOR OR UPON ANY OF ITS ASSETS AND WILL NOT RESULT IN THE CREATION OR
IMPOSITION OF ANY LIEN ON ANY OF THE ASSETS OF THE GRANTOR EXCEPT AS
CONTEMPLATED BY THIS PATENT AND TRADEMARK SECURITY AGREEMENT AND THE SECURITY
AGREEMENT.


 


(G)                                 NO CONSENT OR APPROVAL.  NO CONSENT, FILING,
APPROVAL, REGISTRATION, RECORDING, OR OTHER ACTION IS REQUIRED (X) FOR THE GRANT
BY THE GRANTOR OF THE LIEN ON THE COLLATERAL PURSUANT TO THIS PATENT AND
TRADEMARK SECURITY AGREEMENT OR FOR THE EXECUTION, DELIVERY OR PERFORMANCE OF
THIS PATENT AND TRADEMARK SECURITY AGREEMENT BY THE GRANTOR, OR (Y) TO PERFECT
THE LIEN PURPORTED TO BE CREATED BY THIS PATENT AND TRADEMARK SECURITY
AGREEMENT.


 


(H)                                 VALIDITY OF COLLATERAL.  TO THE KNOWLEDGE OF
THE GRANTOR, ALL OF THE COLLATERAL IS SUBSISTING AND IS VALID.


 


(I)                                     ORGANIZATION.  THE GRANTOR IS A
CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF THE STATE OF NEVADA AND DULY QUALIFIED AND IN GOOD STANDING IN


 


5

--------------------------------------------------------------------------------



 


EVERY OTHER STATE OR JURISDICTION IN WHICH THE NATURE OF THE GRANTOR’S BUSINESS
OR THE OWNERSHIP OF ITS ASSETS REQUIRES SUCH QUALIFICATION, EXCEPT WHERE THE
FAILURE TO BE SO QUALIFIED WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON THE
GRANTOR OR THE COLLATERAL.


 


4.                                       COVENANTS.  THE GRANTOR COVENANTS AND
AGREES WITH THE SECURED PARTIES THAT FROM AND AFTER THE DATE OF THIS PATENT AND
TRADEMARK SECURITY AGREEMENT UNTIL THE PAYMENT OR PERFORMANCE IN FULL BY THE
GRANTOR OF ALL OF ITS OBLIGATIONS:


 


(A)                                  FURTHER DOCUMENTATION.  AT ANY TIME AND
FROM TIME TO TIME, UPON THE WRITTEN REQUEST OF THE SECURED PARTIES, AND AT THE
SOLE EXPENSE OF THE GRANTOR, THE GRANTOR WILL PROMPTLY AND DULY EXECUTE AND
DELIVER SUCH FURTHER INSTRUMENTS AND DOCUMENTS AND TAKE SUCH FURTHER ACTION AS
THE SECURED PARTIES MAY REQUEST FOR THE PURPOSE OF OBTAINING OR PRESERVING THE
FULL BENEFITS OF THIS PATENT AND TRADEMARK SECURITY AGREEMENT AND OF THE RIGHTS
AND POWERS HEREIN GRANTED, INCLUDING, WITHOUT LIMITATION, THE FILING OF ANY
FINANCING OR CONTINUATION STATEMENTS UNDER THE CODE IN EFFECT IN ANY SUCH
JURISDICTION WITH RESPECT TO THE LIENS CREATED HEREBY.  THE GRANTOR ALSO HEREBY
AUTHORIZES THE SECURED PARTIES TO FILE ANY SUCH FINANCING OR CONTINUATION
STATEMENT WITHOUT THE SIGNATURE OF THE GRANTOR TO THE EXTENT PERMITTED BY
APPLICABLE LAW. A CARBON, PHOTOGRAPHIC OR OTHER REPRODUCTION OF THIS PATENT AND
TRADEMARK SECURITY AGREEMENT SHALL BE SUFFICIENT AS A FINANCING STATEMENT FOR
FILING IN ANY JURISDICTION.


 


(B)                                 INDEMNIFICATION.  THE GRANTOR AGREES TO PAY,
AND TO SAVE THE SECURED PARTIES AND EACH SECURED PARTY HARMLESS FROM, ANY AND
ALL LIABILITIES, COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, LEGAL FEES
AND EXPENSES) (I) WITH RESPECT TO, OR RESULTING FROM, ANY DELAY IN PAYING, ANY
AND ALL EXCISE, SALES OR OTHER TAXES WHICH MAY BE PAYABLE OR DETERMINED TO BE
PAYABLE WITH RESPECT TO ANY OF THE COLLATERAL, (II) WITH RESPECT TO, OR
RESULTING FROM, ANY DELAY BY THE GRANTOR IN COMPLYING WITH ANY LAW OR REGULATION
APPLICABLE TO ANY OF THE COLLATERAL OR (III) IN CONNECTION WITH ANY ACTION TAKEN
BY THE SECURED PARTIES IN EXERCISING ITS RIGHTS UNDER THIS PATENT AND TRADEMARK
SECURITY AGREEMENT.


 


(C)                                  MAINTENANCE OF RECORDS.  THE GRANTOR WILL
KEEP AND MAINTAIN AT ITS OWN COST AND EXPENSE SATISFACTORY AND COMPLETE RECORDS
OF THE COLLATERAL.  THE GRANTOR HEREBY GRANTS TO THE SECURED PARTIES ACCESS TO
ALL OF THE GRANTOR’S BOOKS AND RECORDS PERTAINING TO THE COLLATERAL, AND THE
GRANTOR SHALL TURN OVER ANY SUCH BOOKS AND RECORDS FOR INSPECTION AT THE OFFICE
OF THE GRANTOR TO THE SECURED PARTIES OR TO THEIR REPRESENTATIVES DURING NORMAL
BUSINESS HOURS AT THE REQUEST OF THE SECURED PARTIES.


 


(D)                                 LIMITATION ON LIENS ON COLLATERAL.  EXCEPT
AS PROVIDED IN PARAGRAPH (F) BELOW, THE GRANTOR WILL NOT CREATE, INCUR OR PERMIT
TO EXIST, WILL DEFEND AT ITS OWN EXPENSE THE COLLATERAL AGAINST, AND WILL TAKE
SUCH OTHER ACTION AS IS NECESSARY TO REMOVE, ANY LIEN OR CLAIM ON OR TO THE
COLLATERAL, AND WILL DEFEND THE RIGHT, TITLE AND INTEREST OF THE SECURED PARTIES
IN AND TO ANY OF THE COLLATERAL AGAINST THE CLAIMS AND DEMANDS OF ALL PERSONS
WHOMSOEVER.


 


(E)                                  LIMITATIONS ON DISPOSITIONS OF COLLATERAL. 
THE GRANTOR WILL NOT SELL, TRANSFER, OR ASSIGN ANY OF THE COLLATERAL, OR
ATTEMPT, OFFER OR CONTRACT TO DO SO WITHOUT EXPRESS, WRITTEN AGREEMENT BY THE
SECURED PARTIES, SUCH CONSENT NOT TO BE UNREASONABLY WITHELD.


 


6

--------------------------------------------------------------------------------



 


(F)                                    LIMITATIONS ON LICENSING OF THE
COLLATERAL.  GRANTOR MAY EXECUTE NON-EXCLUSIVE, REVOCABLE LICENSES TO PRODUCT
PATENTS AND PRODUCT TRADEMARKS, AND MAY DISCLOSE THE CONTENTS OF PRODUCT PATENT
APPLICATIONS UNDER FULLY EXECUTED CONFIDENTIALITY AGREEMENTS, ONLY UPON PRIOR
WRITTEN NOTICE TO SECURED PARTIES AND ONLY WHEN THE EXECUTION OF SUCH LICENSE IS
REASONABLY UNLIKELY TO (I) DIMINISH THE VALUE OF THE COLLATERAL, (II) HAVE A
MATERIAL IMPACT ON THE RIGHTS OF THE SECURED PARTIES AND (III) OTHERWISE
REASONABLY BE CONSIDERED TO HAVE A MATERIAL ADVERSE EFFECT ON THE SECURITY
INTEREST GRANTED TO THE SECURED PARTIES IN THE COLLATERAL IN SECTION 2 OF THIS
PATENT AND TRADEMARK SECURITY AGREEMENT (THE “SECURITY INTEREST”).  ANY AND ALL
SUCH LICENSES SHALL CONTAIN PROVISIONS THAT ENABLE THE SECURED PARTIES, AT THEIR
DISCRETION, TO REVOKE SUCH PRODUCT PATENT AND/OR PRODUCT TRADEMARK LICENSES WHEN
THE SECURED PARTIES HAVE A REASONABLE BELIEF THAT THEIR RIGHTS ARE BEING
ADVERSELY EFFECTED.


 


(G)                                 FURTHER IDENTIFICATION OF COLLATERAL.  THE
GRANTOR WILL FURNISH TO THE SECURED PARTIES FROM TIME TO TIME, UPON THE REQUEST
OF THE SECURED PARTIES, STATEMENTS AND SCHEDULES FURTHER IDENTIFYING AND
DESCRIBING THE COLLATERAL AND SUCH OTHER REPORTS IN CONNECTION WITH THE
COLLATERAL AS THE SECURED PARTIES MAY REASONABLY REQUEST, ALL IN REASONABLE
DETAIL.


 


(H)                                 NOTICES.  THE GRANTOR WILL ADVISE THE
SECURED PARTIES PROMPTLY, IN REASONABLE DETAIL, AT ITS ADDRESS SET FORTH IN
ACCORDANCE WITH SECTION 13 HEREOF, (I) OF ANY LIEN ON, OR CLAIM ASSERTED
AGAINST, ANY OF THE COLLATERAL, OTHER THAN AS CREATED HEREBY OR AS PERMITTED
HEREBY, AND (II) OF THE OCCURRENCE OF ANY OTHER EVENT WHICH COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE COLLATERAL OR ON THE LIENS
CREATED HEREUNDER.


 


(I)                                     PATENTS.


 


(I)                                     THE GRANTOR WILL, AT GRANTOR’S EXPENSE,
TAKE COMMERCIALLY REASONABLE STEPS TO MONITOR AND MANAGE ITS PORTFOLIO OF
PRODUCT PATENTS AND PRODUCT PATENT APPLICATIONS, AND WILL NOTIFY THE SECURED
PARTIES IMMEDIATELY IF IT KNOWS THAT ANY APPLICATION RELATING TO ANY PRODUCT
PATENT OR PRODUCT PATENT APPLICATION MAY BECOME ABANDONED OR OF ANY ADVERSE
DETERMINATION OR DEVELOPMENT (INCLUDING, WITHOUT LIMITATION, THE INSTITUTION OF,
OR ANY SUCH DETERMINATION OR DEVELOPMENT IN, ANY PROCEEDING IN THE UNITED STATES
PATENT AND TRADEMARK OFFICE OR ANY COURT OR TRIBUNAL IN ANY COUNTRY) REGARDING
THE PATENTABILITY OF ANY PRODUCT PATENT APPLICATION, THE VALIDITY OR
ENFORCEABILITY OF ANY PRODUCT PATENT OR GRANTOR’S OWNERSHIP OF ANY PRODUCT
PATENT OR PRODUCT PATENT APPLICATION.


 


(II)                                  THE GRANTOR WILL, AT GRANTOR’S EXPENSE,
WITH RESPECT TO ANY PRODUCT PATENT THAT THE GRANTOR OBTAINS AFTER THE DATE
HEREOF, PROMPTLY (I) TAKE ALL ACTIONS NECESSARY SO THAT THE SECURED PARTIES
SHALL OBTAIN A PERFECTED SECURITY INTEREST IN SUCH PRODUCT PATENT AND (II)
PROVIDE TO THE SECURED PARTIES UPDATED VERSIONS OF EXHIBIT A, LISTING ALL
PRODUCT PATENTS AND ALL LICENSE RIGHTS IN WHICH GRANTOR HAS AN INTEREST.  WITH
RESPECT TO THIS PARAGRAPH 4(I)(II), AN EVENT OF DEFAULT IS “CONTINUING” IF,
AFTER A PERIOD OF 30 DAYS FOLLOWING ISSUANCE OF ANY PRODUCT PATENT, THE GRANTOR
HAS NOT PROVIDED NOTICE THEREOF TO THE SECURED PARTIES.


 


(III)                               THE GRANTOR WILL, AT GRANTOR’S EXPENSE, WITH
RESPECT TO ANY PRODUCT PATENT APPLICATION THAT THE GRANTOR OBTAINS AFTER THE
DATE HEREOF, PROMPTLY (I) TAKE ALL ACTIONS


 


7

--------------------------------------------------------------------------------



 


NECESSARY SO THAT THE SECURED PARTIES SHALL OBTAIN A PERFECTED SECURITY INTEREST
IN SUCH PRODUCT PATENT AND (II) PROVIDE TO THE SECURED PARTIES UPDATED VERSIONS
OF EXHIBIT A LISTING ALL SUCH PRODUCT PATENT APPLICATIONS.  WITH RESPECT TO THIS
PARAGRAPH 4(I)(III), AN EVENT OF DEFAULT IS CONTINUING IF AFTER A PERIOD OF 30
DAYS FOLLOWING RECEIPT OF A FILING RECEIPT THAT IDENTIFIES THE SERIAL NUMBER
THEREOF, GRANTOR HAS NOT PROVIDED NOTICE THEREOF TO THE SECURED PARTIES.


 


(IV)                              UPON REQUEST OF THE SECURED PARTIES, THE
GRANTOR SHALL EXECUTE AND DELIVER ANY AND ALL AGREEMENTS, INSTRUMENTS,
DOCUMENTS, AND PAPERS AS THE SECURED PARTIES MAY REQUEST TO EVIDENCE THE SECURED
PARTIES’ SECURITY INTEREST IN ANY OR ALL PRODUCT PATENTS OR PRODUCT PATENT
APPLICATIONS.


 


(V)                                 THE GRANTOR WILL, AT ITS OWN EXPENSE, TAKE
ALL COMMERCIALLY REASONABLE STEPS, INCLUDING, WITHOUT LIMITATION, THOSE REQUIRED
IN ANY PROCEEDING BEFORE THE UNITED STATES PATENT AND TRADEMARK OFFICE, TO
REASONABLY MAINTAIN AND PURSUE EACH PRODUCT PATENT AND PRODUCT PATENT
APPLICATION INCLUDING, WITHOUT LIMITATION, PAYMENT OF MAINTENANCE AND OTHER
FEES.


 


(VI)                              IN THE EVENT THAT THE GRANTOR BELIEVES THAT
ANY PRODUCT PATENT INCLUDED IN THE COLLATERAL HAS BEEN INFRINGED BY A THIRD
PARTY, THE GRANTOR SHALL, WITHIN 20 DAYS OF FORMING A BELIEF THAT THE COLLATERAL
IS BEING INFRINGED BY A THIRD PARTY, OBTAIN A LEGAL OPINION FROM OUTSIDE COUNSEL
AND NOTIFY THE SECURED PARTIES OF SUCH INFRINGEMENT AND SHALL, IF APPROPRIATE IN
THE GRANTOR’S SOLE DISCRETION, AT ITS OWN EXPENSE, SUE FOR INFRINGEMENT, SEEKING
INJUNCTIVE RELIEF WHERE APPROPRIATE AND TO RECOVER ANY AND ALL DAMAGES FOR SUCH
INFRINGEMENT, OR TAKE SUCH OTHER ACTIONS AS THE GRANTOR SHALL REASONABLY, IN ITS
SOLE DISCRETION, DEEM APPROPRIATE UNDER THE CIRCUMSTANCES TO PROTECT SUCH
PATENT.  IN THE EVENT GRANTOR DECLINES TO PURSUE INFRINGEMENT CLAIMS, THE
SECURED PARTIES SHALL HAVE THE RIGHT TO PURSUE SUCH CLAIMS PURSUANT TO THE
POWERS GRANTED IN SECTION 6 HEREOF.


 


(J)                                     TRADEMARKS.


 


(I)                                     THE GRANTOR WILL, WITH RESPECT TO EACH
PRODUCT TRADEMARK IDENTIFIED IN EXHIBIT B HERETO AS IT MAY BE AMENDED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, TAKE REASONABLE STEPS TO
MONITOR ITS PORTFOLIO OF TRADEMARKS, AND FOR EACH PRODUCT TRADEMARK SET FORTH ON
EXHIBIT B, THE GRANTOR WILL (I) CONTINUE TO USE OR HAVE USED SUCH PRODUCT
TRADEMARK TO THE EXTENT NECESSARY TO MAINTAIN SUCH PRODUCT TRADEMARK IN FULL
FORCE FREE FROM ANY CLAIM OF ABANDONMENT FOR NON-USE, (II) MAINTAIN AS IN THE
PAST THE QUALITY OF PRODUCTS AND SERVICES OFFERED UNDER SUCH PRODUCT TRADEMARK
TO THE EXTENT APPROPRIATE, (III) EMPLOY SUCH PRODUCT TRADEMARK WITH THE
APPROPRIATE NOTICE OF REGISTRATION, (IV) NOT ADOPT OR USE ANY MARK WHICH IS
CONFUSINGLY SIMILAR OR A COLORABLE IMITATION OF SUCH PRODUCT TRADEMARK UNLESS
THE SECURED PARTIES SHALL OBTAIN A PERFECTED SECURITY INTEREST IN THE COMPANY’S
INTEREST IN SUCH MARK PURSUANT TO THIS PATENT AND TRADEMARK SECURITY AGREEMENT,
AND (V) NOT DO ANY ACT OR KNOWINGLY OMIT TO DO ANY ACT WHEREBY ANY SUCH PRODUCT
TRADEMARK MAY BECOME INVALIDATED, ABANDONED, RENDERED UNENFORCEABLE OR OTHERWISE
DIMINISH GRANTOR’S RIGHTS THEREIN.


 


8

--------------------------------------------------------------------------------



 


(II)                                  THE GRANTOR WILL PROMPTLY NOTIFY THE
SECURED PARTIES IF ANY APPLICATION OR REGISTRATION RELATING TO ANY PRODUCT
TRADEMARK MAY BECOME OPPOSED, ABANDONED, CANCELED OR DEDICATED TO THE PUBLIC, OR
OF ANY ADVERSE DETERMINATION OR DEVELOPMENT (INCLUDING, WITHOUT LIMITATION, THE
INSTITUTION OF, OR ANY SUCH DETERMINATION OR DEVELOPMENT IN, ANY PROCEEDING IN
THE UNITED STATES PATENT AND TRADEMARK OFFICE OR ANY COURT OR TRIBUNAL IN ANY
COUNTRY) REGARDING THE VALIDITY, ENFORCEABILITY OR GRANTOR’S OWNERSHIP INTEREST
IN SUCH PRODUCT TRADEMARK; OR ITS RIGHT TO REGISTER THE SAME OR TO KEEP AND
MAINTAIN THE SAME.


 


(III)                               THE GRANTOR WILL, AT GRANTOR’S EXPENSE, WITH
RESPECT TO ANY PRODUCT TRADEMARK OR PRODUCT TRADEMARK APPLICATION THAT IS
REGISTERED OR FOR WHICH AN APPLICATION FOR REGISTRATION IS FILED AFTER THE DATE
HEREOF, PROMPTLY (I) TAKE ALL ACTIONS NECESSARY SO THAT THE SECURED PARTIES
SHALL OBTAIN A PERFECTED SECURITY INTEREST IN SUCH PRODUCT TRADEMARK OR PRODUCT
TRADEMARK APPLICATION AND (II) PROVIDE TO THE SECURED PARTIES AN UPDATED VERSION
OF EXHIBIT B LISTING ALL REGISTERED PRODUCT TRADEMARKS AND PRODUCT TRADEMARK
APPLICATIONS IN WHICH THE GRANTOR HAS AN INTEREST.  WITH RESPECT TO THIS
PARAGRAPH 4(J)(III), AN EVENT OF DEFAULT IS CONTINUING IF AFTER A PERIOD OF 30
DAYS FOLLOWING THE MAILING OF THE CERTIFICATE OF REGISTRATION OR 30 DAYS
FOLLOWING RECEIPT OF A FILING RECEIPT THAT IDENTIFIES THE SERIAL NUMBER THEREOF,
GRANTOR HAS NOT PROVIDED NOTICE THEREOF TO THE SECURED PARTIES.


 


(IV)                              UPON REQUEST OF THE SECURED PARTIES, THE
GRANTOR SHALL EXECUTE AND DELIVER ANY AND ALL AGREEMENTS, INSTRUMENTS,
DOCUMENTS, AND PAPERS AS THE SECURED PARTIES MAY REQUEST TO EVIDENCE THE SECURED
PARTIES’ SECURITY INTEREST IN ANY PRODUCT TRADEMARK SET FORTH ON EXHIBIT B AND
THE GOODWILL AND GENERAL INTANGIBLES OF THE GRANTOR RELATING THERETO OR
REPRESENTED THEREBY, AND THE GRANTOR HEREBY CONSTITUTES THE SECURED PARTIES
THEIR ATTORNEY-IN-FACT TO EXECUTE AND FILE ALL SUCH WRITINGS FOR THE FOREGOING
PURPOSES, ALL ACTS OF SUCH ATTORNEY BEING HEREBY RATIFIED AND CONFIRMED; SUCH
POWER BEING COUPLED WITH AN INTEREST IS IRREVOCABLE UNTIL THE GRANTOR SHALL HAVE
PAID AND PERFORMED IN FULL ALL OF ITS OBLIGATIONS UNDER THE CONVERTIBLE NOTES.


 


(V)                                 THE GRANTOR WILL, AT GRANTOR’S EXPENSE, TAKE
ALL REASONABLE AND NECESSARY STEPS, INCLUDING, WITHOUT LIMITATION, IN ANY
PROCEEDING BEFORE THE UNITED STATES PATENT AND TRADEMARK OFFICE TO MAINTAIN AND
PURSUE EACH PRODUCT TRADEMARK APPLICATION (AND TO OBTAIN THE RELEVANT
REGISTRATION) AND TO MAINTAIN THE REGISTRATION OF THE PRODUCT TRADEMARKS,
INCLUDING, WITHOUT LIMITATION, FILING OF APPLICATIONS FOR RENEWAL, AFFIDAVITS OF
USE AND AFFIDAVITS OF INCONTESTABILITY.


 


(VI)                              IN THE EVENT THAT GRANTOR BELIEVES THAT ANY
PRODUCT TRADEMARK INCLUDED IN THE COLLATERAL HAS BEEN INFRINGED, MISAPPROPRIATED
OR DILUTED BY A THIRD PARTY, THE GRANT SHALL, WITHIN 10 DAYS OF FORMING SUCH
BELIEF, SEND A WRITTEN NOTICE TO SUCH THIRD PARTY DEMANDING THAT THEY CEASE SUCH
INFRINGEMENT, MISAPPROPRIATION OR DILUTION, AND THE GRANTOR SHALL NOTIFY THE
SECURED PARTIES AND, IF APPROPRIATE IN GRANTOR’S SOLE DISCRETION, AT ITS OWN
EXPENSE, SUE FOR INFRINGEMENT, MISAPPROPRIATION OR DILUTION, SEEKING INJUNCTIVE
RELIEF WHERE APPROPRIATE AND TO RECOVER ANY AND ALL DAMAGES FOR SUCH
INFRINGEMENT, MISAPPROPRIATION OR DILUTION, OR TAKE SUCH OTHER ACTION AS THE
GRANTOR REASONABLY, IN ITS SOLE DISCRETION, DEEMS APPROPRIATE UNDER THE
CIRCUMSTANCES TO PROTECT SUCH TRADEMARK.


 


9

--------------------------------------------------------------------------------



 


WITH RESPECT TO THIS PARAGRAPH, AN EVENT OF DEFAULT IS CONTINUING IF A COPY OF
ANY WRITTEN NOTICE OF INFRINGEMENT, MISAPPROPRIATION OR DILUTION IS NOT BEEN
PROVIDED TO THE SECURED PARTIES WITHIN 20 DAYS FOLLOWING THE DATE SUCH
COMMUNICATION WAS SUPPOSED TO HAVE BEEN PROVIDED TO THE INFRINGING PARTY.  IN
THE EVENT GRANTOR DECLINES TO PURSUE INFRINGEMENT CLAIMS, THE SECURED PARTIES
SHALL HAVE THE RIGHT TO PURSUE SUCH CLAIMS PURSUANT TO THE POWERS GRANTED IN
SECTION 6 HEREOF.


 


(K)                                  CHANGES IN LOCATIONS, NAME, ETC.  THE
GRANTOR WILL NOT (I) CHANGE THE LOCATION OF ITS CHIEF EXECUTIVE OFFICE/CHIEF
PLACE OF BUSINESS FROM THAT SPECIFIED IN SECTION 3(D) HEREOF OR (II) CHANGE ITS
NAME, IDENTITY OR CORPORATE STRUCTURE TO SUCH AN EXTENT THAT ANY STATEMENT FILED
BY THE SECURED PARTIES WITH THE PATENT AND TRADEMARK OFFICE IN CONNECTION WITH
THIS PATENT AND TRADEMARK SECURITY AGREEMENT WOULD BECOME MISLEADING, UNLESS IT
SHALL HAVE GIVEN THE SECURED PARTIES AT LEAST 30 DAYS PRIOR WRITTEN NOTICE
THEREOF AND, PRIOR TO SUCH ACTION OR EVENT, SHALL HAVE TAKEN APPROPRIATE ACTION
TO PRESERVE AND PROTECT THE SECURED PARTIES’ SECURITY INTEREST UNDER THIS PATENT
AND TRADEMARK SECURITY AGREEMENT.


 


5.                                       PERFORMANCE BY SECURED PARTIES OF
GRANTOR’S OBLIGATIONS.  IF THE GRANTOR FAILS TO PERFORM OR COMPLY WITH ANY OF
ITS AGREEMENTS CONTAINED HEREIN AND THE SECURED PARTIES, AS PROVIDED FOR BY THE
TERMS OF THIS PATENT AND TRADEMARK SECURITY AGREEMENT AND FOLLOWING REASONABLE
WRITTEN NOTICE TO THE GRANTOR, SHALL ITSELF PERFORM OR COMPLY, OR OTHERWISE
CAUSE PERFORMANCE OR COMPLIANCE, WITH SUCH AGREEMENTS, THE EXPENSES OF THE
SECURED PARTIES INCURRED IN CONNECTION WITH SUCH PERFORMANCE OR COMPLIANCE SHALL
BE PAYABLE BY THE GRANTOR TO THE SECURED PARTIES ON DEMAND AND SHALL CONSTITUTE
OBLIGATIONS SECURED HEREBY.


 


6.                                       SECURED PARTIES’ APPOINTMENT AS
ATTORNEY-IN-FACT.


 


(A)                                  THE GRANTOR HEREBY IRREVOCABLY CONSTITUTES
AND APPOINTS THE SECURED PARTIES AND ANY OFFICER OR AGENT THEREOF, WITH FULL
POWER OF SUBSTITUTION, AS ITS TRUE AND LAWFUL ATTORNEY-IN-FACT WITH FULL
IRREVOCABLE POWER AND AUTHORITY IN THE PLACE AND STEAD OF THE GRANTOR AND IN THE
NAME OF THE GRANTOR OR IN ITS OWN NAME, FROM TIME TO TIME IN THE SECURED
PARTIES’ DISCRETION, FOR THE PURPOSES OF CARRYING OUT THE TERMS OF THIS PATENT
AND TRADEMARK SECURITY AGREEMENT, TO TAKE ANY AND ALL APPROPRIATE ACTION AND TO
EXECUTE ANY AND ALL DOCUMENTS AND INSTRUMENTS WHICH MAY BE NECESSARY OR
DESIRABLE TO ACCOMPLISH THE PURPOSES OF THIS PATENT AND TRADEMARK SECURITY
AGREEMENT AND, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, HEREBY GIVES
THE SECURED PARTIES THE POWER AND RIGHT, UPON THE OCCURRENCE AND CONTINUANCE OF
AN EVENT OF DEFAULT, ON BEHALF OF THE GRANTOR TO DO THE FOLLOWING:


 


(I)                                     TO ASK, DEMAND, COLLECT, RECEIVE AND
GIVE ACQUITTANCES AND RECEIPTS FOR ANY AND ALL MONEYS DUE AND TO BECOME DUE
UNDER ANY LICENSE RIGHTS AND, IN THE NAME OF THE GRANTOR OR ITS OWN NAME OR
OTHERWISE, TO TAKE POSSESSION OF AND ENDORSE AND COLLECT ANY CHECKS, DRAFTS,
NOTES, ACCEPTANCES OR OTHER INSTRUMENTS FOR THE PAYMENT OF MONEYS DUE UNDER ANY
LICENSE RIGHTS AND TO FILE ANY CLAIM OR TO TAKE ANY OTHER ACTION OR PROCEEDING
IN ANY COURT OF LAW OR EQUITY OR OTHERWISE DEEMED APPROPRIATE BY THE SECURED
PARTIES FOR THE PURPOSE OF COLLECTING ANY AND ALL SUCH MONEYS DUE UNDER ANY
LICENSE RIGHTS WHENEVER PAYABLE;


 


(II)                                  TO PAY OR DISCHARGE TAXES, LIENS, SECURITY
INTERESTS OR OTHER ENCUMBRANCES LEVIED OR PLACED ON OR THREATENED AGAINST THE
COLLATERAL, TO EFFECT ANY REPAIRS OR

 

10

--------------------------------------------------------------------------------


 


ANY INSURANCE CALLED FOR BY THE TERMS OF THIS PATENT AND TRADEMARK SECURITY
AGREEMENT AND TO PAY ALL OR ANY PART OF THE PREMIUMS THEREFOR AND THE COSTS
THEREOF; AND


 


(III)                               TO DIRECT ANY PARTY LIABLE FOR ANY PAYMENT
UNDER ANY OF THE LICENSE RIGHTS TO MAKE PAYMENT OF ANY AND ALL MONEYS DUE AND TO
BECOME DUE THEREUNDER DIRECTLY TO THE SECURED PARTIES OR AS THE SECURED PARTIES
SHALL DIRECT;


 


(IV)                              TO RECEIVE PAYMENT OF AND RECEIPT FOR ANY AND
ALL MONEYS, CLAIMS AND OTHER AMOUNTS DUE AND TO BECOME DUE AT ANY TIME IN
RESPECT OF OR ARISING OUT OF ANY COLLATERAL;


 


(V)                                 TO COMMENCE AND PROSECUTE ANY SUITS, ACTIONS
OR PROCEEDINGS AT LAW OR IN EQUITY IN ANY COURT OF COMPETENT JURISDICTION TO
COLLECT THE COLLATERAL OR ANY PART THEREOF AND TO ENFORCE ANY OTHER RIGHT IN
RESPECT OF ANY COLLATERAL INCLUDING, WITHOUT LIMITATION, INFRINGEMENT SUITS
AGAINST THIRD PARTIES;


 


(VI)                              TO DEFEND ANY SUIT, ACTION OR PROCEEDING
BROUGHT AGAINST THE GRANTOR WITH RESPECT TO ANY COLLATERAL;


 


(VII)                           TO SETTLE, COMPROMISE, OR ADJUST ANY SUIT,
ACTION OR PROCEEDING DESCRIBED ABOVE AND, IN CONNECTION THEREWITH, TO GIVE SUCH
DISCHARGES OR RELEASES AS THE SECURED PARTIES MAY DEEM APPROPRIATE;


 


(VIII)                        GENERALLY TO SELL, TRANSFER, PLEDGE, MAKE ANY
AGREEMENT WITH RESPECT TO OR OTHERWISE DEAL WITH ANY OF THE COLLATERAL AS FULLY
AND COMPLETELY AS THOUGH THE SECURED PARTIES WERE THE ABSOLUTE OWNER THEREOF FOR
ALL PURPOSES, AND TO DO, AT THE SECURED PARTIES’ OPTION ALL ACTS AND THINGS
WHICH THE SECURED PARTIES DEEMS NECESSARY TO PROTECT, PRESERVE OR REALIZE UPON
THE COLLATERAL AND THE SECURED PARTIES’ SECURITY INTEREST THEREIN, IN ORDER TO
EFFECT THE INTENT OF THIS PATENT AND TRADEMARK SECURITY AGREEMENT, ALL AS FULLY
AND EFFECTIVELY AS THE GRANTOR MIGHT DO; AND


 


(IX)                                TAKE SUCH ACTIONS AND MAKE SUCH FILINGS WITH
THE U.S. PATENT AND TRADEMARK OFFICE AS ARE NECESSARY TO PROTECT THE COLLATERAL.


 


(B)                                 THIS POWER OF ATTORNEY IS A POWER COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE. NOTWITHSTANDING THE FOREGOING, THE
GRANTOR FURTHER AGREES TO EXECUTE ANY ADDITIONAL DOCUMENTS WHICH THE SECURED
PARTIES MAY REQUIRE IN ORDER TO CONFIRM THIS POWER OF ATTORNEY, OR WHICH THE
SECURED PARTIES MAY DEEM NECESSARY TO ENFORCE ANY OF ITS RIGHTS CONTAINED IN
THIS PATENT AND TRADEMARK SECURITY AGREEMENT.


 


(C)                                  THE POWERS CONFERRED ON THE SECURED PARTIES
HEREUNDER ARE SOLELY TO PROTECT ITS INTERESTS IN THE COLLATERAL AND SHALL NOT
IMPOSE ANY DUTY UPON IT TO EXERCISE ANY SUCH POWERS. THE SECURED PARTIES SHALL
BE ACCOUNTABLE ONLY FOR AMOUNTS THAT IT ACTUALLY RECEIVES AS A RESULT OF THE
EXERCISE OF SUCH POWERS AND NEITHER IT NOR ANY OF ITS OFFICERS, DIRECTORS,
EMPLOYEES OR AGENTS SHALL BE RESPONSIBLE TO THE GRANTOR FOR ANY ACT OR FAILURE
TO ACT, EXCEPT FOR ITS OWN GROSS (NOT MERE) NEGLIGENCE OR WILLFUL MISCONDUCT.


 

11

--------------------------------------------------------------------------------


 


(D)                                 THE GRANTOR ALSO AUTHORIZES THE SECURED
PARTIES TO EXECUTE, IN CONNECTION WITH THE SALE PROVIDED FOR IN PARAGRAPH 6 OF
THIS PATENT AND TRADEMARK SECURITY AGREEMENT, ANY ENDORSEMENTS, ASSIGNMENTS OR
OTHER INSTRUMENTS OF CONVEYANCE OR TRANSFER WITH RESPECT TO THE COLLATERAL.


 


7.                                       REMEDIES.  IF AN EVENT OF DEFAULT (I)
HAS OCCURRED AND HAS CONTINUED FOR A PERIOD OF 30 CONSECUTIVE DAYS WITHOUT CURE
BY THE GRANTOR WITH RESPECT TO ITEMS 1, 2, AND 3 SET FORTH IN THE DEFINITION OF
EVENT OF DEFAULT, OR (II) HAS OCCURRED AND IS CONTINUING WITH RESPECT ALL OTHER
ITEMS SET FORTH IN THE DEFINITION OF EVENT OF DEFAULT, THE SECURED PARTIES MAY
EXERCISE, IN ADDITION TO ALL OTHER RIGHTS AND REMEDIES GRANTED TO IT IN THIS
SECURITY AGREEMENT AND IN ANY OTHER INSTRUMENT OR AGREEMENT SECURING, EVIDENCING
OR RELATING TO THE OBLIGATIONS, ALL RIGHTS AND REMEDIES OF A SECURED PARTY UNDER
THE CODE.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE SECURED
PARTIES, WITHOUT DEMAND OF PERFORMANCE OR OTHER DEMAND, PRESENTMENT, PROTEST,
ADVERTISEMENT OR NOTICE OF ANY KIND (EXCEPT ANY NOTICE REQUIRED BY LAW REFERRED
TO BELOW OR EXPRESSLY PROVIDED FOR) TO OR UPON THE GRANTOR OR ANY OTHER PERSON
(ALL AND EACH OF WHICH DEMANDS, DEFENSES, ADVERTISEMENTS AND NOTICES ARE, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, HEREBY WAIVED), MAY IN SUCH CIRCUMSTANCES
FORTHWITH COLLECT, RECEIVE, APPROPRIATE AND REALIZE UPON THE COLLATERAL, OR ANY
PART THEREOF, AND/OR MAY FORTHWITH SELL, LICENSE, ASSIGN, GIVE OPTION OR OPTIONS
TO PURCHASE, OR OTHERWISE DISPOSE OF AND DELIVER THE COLLATERAL OR ANY PART
THEREOF (OR CONTRACT TO DO ANY OF THE FOREGOING), AT PUBLIC OR PRIVATE SALE OR
SALES, AT ANY EXCHANGE, BROKER’S BOARD OR OFFICE OF THE SECURED PARTIES OR
ELSEWHERE UPON SUCH TERMS AND CONDITIONS AS IT MAY DEEM ADVISABLE AND AT SUCH
PRICES AS IT MAY DEEM BEST, FOR CASH OR ON CREDIT OR FOR FUTURE DELIVERY WITHOUT
ASSUMPTION OF ANY CREDIT RISK.  THE SECURED PARTIES SHALL HAVE THE RIGHT UPON
ANY SUCH PUBLIC SALE OR SALES, AND, TO THE EXTENT PERMITTED BY LAW, UPON ANY
SUCH PRIVATE SALE OR SALES, TO PURCHASE THE WHOLE OR ANY PART OF THE COLLATERAL
SO SOLD, FREE OF ANY RIGHT OR EQUITY OF REDEMPTION IN THE GRANTOR, WHICH RIGHT
OR EQUITY IS HEREBY WAIVED, TO THE EXTENT PERMITTED BY APPLICABLE LAW, OR
RELEASED.


 


8.                                       SEVERABILITY.  ANY PROVISION OF THIS
PATENT AND TRADEMARK SECURITY AGREEMENT WHICH IS PROHIBITED OR UNENFORCEABLE IN
ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF
SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING
PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR UNENFORCEABILITY IN ANY
JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY
OTHER JURISDICTION.


 


9.                                       PARAGRAPH HEADINGS.  THE PARAGRAPH
HEADINGS USED IN THIS PATENT AND TRADEMARK SECURITY AGREEMENT ARE FOR
CONVENIENCE OF REFERENCE ONLY AND ARE NOT TO AFFECT THE CONSTRUCTION HEREOF OR
BE TAKEN INTO CONSIDERATION IN THE INTERPRETATION HEREOF.


 


10.                                 CUMULATIVE REMEDIES.  THE RIGHTS AND
REMEDIES PROVIDED HEREIN AND IN CONVERTIBLE NOTES MAY BE EXERCISED SINGLY OR
CONCURRENTLY AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES PROVIDED BY LAW OR
IN EQUITY OR BY STATUTE.


 


11.                                 WAIVERS AND AMENDMENTS; SUCCESSORS AND
ASSIGNS.  NONE OF THE TERMS OR PROVISIONS OF THIS PATENT AND TRADEMARK SECURITY
AGREEMENT MAY BE WAIVED, AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED EXCEPT BY A
WRITTEN INSTRUMENT EXECUTED BY THE PARTY TO BE CHARGED WITH ENFORCEMENT. NO
COURSE OF DEALING BETWEEN THE GRANTOR AND THE SECURED PARTIES NOR ANY DELAY IN
EXERCISING OR FAILURE TO EXERCISE ANY RIGHTS, POWER OR PRIVILEGE UNDER THIS
PATENT AND


 

12

--------------------------------------------------------------------------------


 


TRADEMARK SECURITY AGREEMENT SHALL OPERATE AS A WAIVER.  THIS PATENT AND
TRADEMARK SECURITY AGREEMENT SHALL BE BINDING UPON THE SUCCESSORS AND ASSIGNS OF
THE GRANTOR AND SHALL INURE TO THE BENEFIT OF THE SECURED PARTIES AND THEIR
SUCCESSORS AND ASSIGNS. THE GRANTOR MAY NOT ASSIGN ITS RIGHTS OR OBLIGATIONS
UNDER THIS PATENT AND TRADEMARK SECURITY AGREEMENT WITHOUT THE PRIOR WRITTEN
CONSENT OF THE SECURED PARTIES.


 


12.                                 TERMINATION OF SECURITY INTEREST; RELEASE OF
COLLATERAL.  UPON THE PAYMENT AND PERFORMANCE IN FULL BY THE GRANTOR OF ITS
OBLIGATION, THE SECURITY INTEREST SHALL TERMINATE AND ALL RIGHTS TO THE
COLLATERAL SHALL REVERT TO THE GRANTOR.


 


13.                                 NOTICES.  ANY NOTICES REQUIRED OR PERMITTED
TO BE GIVEN UNDER THE TERMS OF THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE
SENT BY MAIL, PERSONAL DELIVERY, TELEPHONE LINE FACSIMILE TRANSMISSION OR
COURIER AND SHALL BE EFFECTIVE FIVE DAYS AFTER BEING PLACED IN THE MAIL, IF
MAILED, OR UPON RECEIPT, IF DELIVERED PERSONALLY, BY TELEPHONE LINE FACSIMILE
TRANSMISSION OR BY COURIER, IN EACH CASE ADDRESSED TO A PARTY AT SUCH PARTY’S
ADDRESS (OR TELEPHONE LINE FACSIMILE TRANSMISSION NUMBER) SHOWN BELOW OR SUCH
OTHER ADDRESS (OR TELEPHONE LINE FACSIMILE TRANSMISSION NUMBER) AS A PARTY SHALL
HAVE PROVIDED BY NOTICE TO THE OTHER PARTY IN ACCORDANCE WITH THIS PROVISION. IN
THE CASE OF ANY NOTICE TO THE GRANTOR, SUCH NOTICE SHALL BE ADDRESSED TO THE
GRANTOR AT 140 UNION SQUARE DRIVE, NEW HOPE, PA 18938, ATTENTION: CHIEF
FINANCIAL OFFICER (TELEPHONE LINE FACSIMILE NUMBER (215) 862-7139), AND A COPY
SHALL ALSO BE GIVEN TO: EPSTEIN, BECKER & GREEN, P.C., 111 HUNTINGTON AVENUE,
BOSTON, MA 02199, ATTENTION: SUSAN E. PRAVDA, ESQ. (TELEPHONE LINE FACSIMILE
TRANSMISSION NUMBER (617) 342-4001), AND IN THE CASE OF ANY NOTICE TO THE
SECURED PARTIES, SUCH NOTICE SHALL BE ADDRESSED TO THE SECURED PARTIES AT OXFORD
BIOSCIENCE PARTNERS IV L.P., 222 BERKLEY STREET, SUITE 1650, BOSTON, MA 02116,
ATTENTION: JONATHAN FLEMING (TELEPHONE LINE FACSIMILE TRANSMISSION NUMBER (212)
247-1329), AND A COPY SHALL BE GIVEN TO: EPSTEIN, BECKER & GREEN, P.C., 111
HUNTINGTON AVENUE, BOSTON, MA 02199, ATTENTION: SUSAN E. PRAVDA, ESQ. (TELEPHONE
LINE FACSIMILE TRANSMISSION NUMBER (617) 342-4001).


 


14.                                 INTEGRATION.  THIS PATENT AND TRADEMARK
SECURITY AGREEMENT REPRESENTS THE AGREEMENT OF THE GRANTOR AND THE SECURED
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND THERE ARE NO PROMISES,
UNDERTAKINGS, REPRESENTATIONS OR WARRANTIES BY THE SECURED PARTIES RELATIVE TO
SUBJECT MATTER HEREOF NOT EXPRESSLY SET FORTH OR REFERRED TO HEREIN.


 


15.                                 GOVERNING LAW.  THIS PATENT AND TRADEMARK
SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE GRANTOR AND THE SECURED
PARTIES UNDER THIS PATENT AND TRADEMARK SECURITY AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE COMMONWEALTH OF
MASSACHUSETTS, EXCEPT TO THE EXTENT THAT UNDER THE MASSACHUSETTS UNIFORM
COMMERCIAL CODE THE LAWS OF ANOTHER JURISDICTION GOVERN MATTERS OF PERFECTION
AND THE EFFECT OF PERFECTION OR NON-PERFECTION OF ANY SECURITY INTEREST GRANTED
HEREUNDER, AND EXCEPT TO THE FURTHER EXTENT THAT THE UNITED STATES PATENT AND
TRADEMARK LAWS ARE APPLICABLE.


 


16.                                 COUNTERPARTS.  THIS PATENT AND TRADEMARK
SECURITY AGREEMENT MAY BE EXECUTED IN COUNTERPARTS AND BY THE PARTIES HERETO ON
SEPARATE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL AND ALL
OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.  A TELEPHONE
LINE FACSIMILE TRANSMISSION OF THIS PATENT AND TRADEMARK SECURITY AGREEMENT
BEARING A SIGNATURE ON BEHALF OF A PARTY HERETO SHALL BE LEGAL AND BINDING ON
SUCH PARTY.


 

13

--------------------------------------------------------------------------------


 


17.                                 WAIVER OF JURY TRIAL.  TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH OF THE GRANTOR AND THE SECURED PARTIES WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PARTIES HERETO ARISING OUT OF,
CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF
THEM IN CONNECTION WITH THIS SECURITY AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.  INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH
TRIAL WITHOUT A JURY, SUBMITTED TO JURISDICTION IN THE FEDERAL AND STATE COURTS
LOCATED IN BOSTON, MASSACHUSETTS.


 


[NEXT PAGE IS SIGNATURE PAGE]


 


14

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Grantor has caused this Patent and Trademark Security
Agreement to be duly executed and delivered as of the date first above written.

 

 

PHOTOGEN TECHNOLOGIES, INC.

 

 

 

 

 

By:

     /s/ Brooks Boveroux

 

 

 

Name: Brooks Boveroux

 

 

Title:  Chief Financial Officer

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

OXFORD BIOSCIENCE PARTNERS IV L.P.

By  OBP Management IV L.P. , its General Partner

 

 

By:

 /s/ Jonathan Fleming

 

Name:  Jonathan Fleming

Title:  General Partner

 

 

MRNA FUND II L.P., its General Partner

By  OBP Management IV L.P.

 

 

By:

 /s/ Jonathan Fleming

 

Name:  Jonathan Fleming

Title:  General Partner

 

MI3 L.P.

By  Mi3 Services L.L.C., its General Partner

 

 

By:

 /s/ William D. McPhee

 

Name:  William D. McPhee

Title:  Managing General Partner

 

15

--------------------------------------------------------------------------------